

EXHIBIT 10.3


AMENDED AND RESTATED
CALPINE CORPORATION
2008 EQUITY INCENTIVE PLAN


1.PURPOSE OF THE PLAN. The purpose of the Amended and Restated 2008 Equity
Incentive Plan (the “Plan”) of Calpine Corporation, a Delaware corporation (the
“Corporation”), is to provide incentive for future endeavors and to advance the
interests of the Corporation and its stockholders by encouraging ownership of
the common stock, par value $.001 per share (the “Common Stock”), of the
Corporation by its Directors, Employees and Consultants and to enable the
Corporation to compete effectively with other enterprises for the services of
such new directors, executives, employees and consultants as may be needed for
the continued improvement of the Corporation’s business, through the grant of
(a) options to purchase shares of Common Stock, either as Incentive Stock
Options or Nonstatutory Stock Options (collectively “Options”), (b) shares of
Common Stock that are subject to restrictions set forth in the Plan or any
individual award agreement (“Restricted Stock” or a “Restricted Stock Award”),
(c) Stock Appreciation Rights (as defined below), (d) restricted stock unit
awards (a “Restricted Stock Unit Award”, and collectively with a Restricted
Stock Award, a “Restricted Award”), (e) Performance Compensation Awards (as
defined below) and (f) Other Stock Based-Awards (such Options, Restricted
Awards, Stock Appreciation Rights, Performance Compensation Awards and Other
Stock Based-Awards, collectively, the “Awards”).
2.    PARTICIPANTS.
(a)    Awards may be granted under the Plan to directors of the Board of the
Corporation (the “Board”) and to such executives, employees and consultants of
the Corporation and its Affiliates (as defined below) as shall be determined by
the Committee as set forth in Section 6 of the Plan (each, a “Grantee”);
provided, however, that no Awards may be granted to any person if such grant
would cause the Plan to cease to be an “employee benefit plan” as defined in
Rule 405 of Regulation C promulgated under the Securities Act.
(b)    Incentive Stock Options may be granted only to Employees. Awards other
than Incentive Stock Options may be granted to Employees, Directors and
Consultants and those individuals whom the Committee determines are reasonably
expected to become Employees, Directors and Consultants following the Date of
Grant.
(c)    A Ten Percent Stockholder shall not be granted an Incentive Stock Option
unless the exercise price of such Option is at least 110% of the Fair Market
Value of the Common Stock at the Date of Grant and the Option is not exercisable
after the expiration of five years from the Date of Grant.
(d)    A Consultant shall not be eligible for the grant of an Award if, at the
time of grant, a Form S-8 Registration Statement under the Securities Act (“Form
S-8”) is not available to register either the offer or the sale of the
Corporation’s securities to such Consultant because of the nature of the
services that the Consultant is providing to the Corporation (i.e., capital
raising), or








--------------------------------------------------------------------------------



because the Consultant is not a natural person, or as otherwise provided by the
rules governing the use of Form S-8, unless the Corporation determines both
(i) that such grant (A) shall be registered in another manner under the
Securities Act (e.g., on a Form S-3 Registration Statement) or (B) does not
require registration under the Securities Act in order to comply with the
requirements of the Securities Act, if applicable, and (ii) that such grant
complies with the securities laws of all other relevant jurisdictions.
3.    EFFECTIVE DATE; TERM OF THE PLAN. The Plan was effective (the “Effective
Date”) upon the occurrence of the “effective date” of the Corporation’s “Joint
Plan of Reorganization Pursuant to Chapter 11 of the United States Bankruptcy
Code Dated August 27, 2007” (the “JPR”). Confirmation of the JPR constituted all
necessary approval by the stockholders of the Corporation of the Plan. The
amendment and restatement of the Plan set forth herein incorporates all prior
amendments through and including the amendments approved by the Board on
February 26, 2014 (provided that the amendment to Section 5 of the Plan, which
was approved by the Committee on February 27, 2013, and adopted by the Board on
February 28, 2013, was effective May 10, 2013, the date on which such amendment
was approved by the stockholders of the Corporation in accordance with Section
22(a) hereof at the Annual Meeting of the Stockholders on May 10, 2013).
4.    DEFINITIONS.
(a)     “Affiliate” means any affiliate of the Corporation selected by the
Committee; provided, that, with respect to any “stock right” within the meaning
of Section 409A of the Code, such affiliate must qualify as a “service
recipient” within the meaning of Section 409A of the Code and in applying
Section 1563(a)(1), (2) and (3) of the Code for purposes of determining a
controlled group of corporations under Section 414(b) of the Code and in
applying Treasury Regulation Section 1.414(c)-2 for purposes of determining
trades or businesses (whether or not incorporated) that are under common control
for purposes of Section 414(c) of the Code, the language “at least 50 percent”
is used instead of “at least 80 percent”; provided, that, with respect to
Incentive Stock Options, it shall mean any subsidiary or parent of the
Corporation that is a corporation and that at the time qualifies as a
“subsidiary corporation” within the meaning of Section 424(f) of the Code or a
“parent corporation” within the meaning of Section 424(e) of the Code.
(b)    “Award” means any right granted under the Plan, including an Incentive
Stock Option, a Nonstatutory Stock Option, a Restricted Stock Award, a
Restricted Stock Unit Award, a Performance Compensation Award, a Stock
Appreciation Right, and Other Stock Based-Award.
(c)    “Award Agreement” means a written agreement between the Corporation and a
Grantee evidencing the terms and conditions of an individual Award grant. Each
Award Agreement shall be subject to the terms and conditions of the Plan.
(d)    “Board” means the Board of Directors of the Corporation.
(i)    “Cause” shall mean:
(1)    the Grantee’s act of fraud, dishonesty, misappropriation, or embezzlement
with respect to the Corporation;

-2-





--------------------------------------------------------------------------------



(2)    the Grantee’s conviction of, or plea of guilty or no contest to, any
felony;
(3)    the Grantee’s violation of the Corporation’s drug policy or
anti-harassment policy;
(4)    the Grantee’s admission of liability for, or finding by a court or the
SEC (or a similar agency of any applicable state) of liability for, the
violation of any “Securities Laws” (as hereinafter defined) (excluding any
technical violations of the Securities Laws which are not criminal in nature).
As used herein, the term “Securities Laws” means any Federal or state law, rule
or regulation governing the issuance or exchange of securities, including
without limitation the Securities Act, the Exchange Act and the rules and
regulations promulgated thereunder;
(5)    the Grantee’s failure after reasonable prior written notice from the
Corporation to comply with any valid and legal directive of the Chief Executive
Officer or the Board that is not remedied within thirty (30) days of the Grantee
being provided written notice thereof from the Corporation or the Grantee’s
gross negligence in performance, or willful non-performance, of any of the
Grantee’s duties and responsibilities with respect to the Corporation that is
not remedied within thirty (30) days of the Grantee being provided notice
thereof; or
(6)    other than as provided in clauses (1) through (5) above, the Grantee’s
material breach of any material provision of this Plan that is not remedied
within thirty (30) days of the Grantee being provided written notice thereof
from the Corporation.
Cause shall be determined by the Committee unless it delegates the authority to
make such determination to the appropriate officers of the Corporation.
(e)    “Change in Control” shall mean:
(i)    the acquisition (other than from the Corporation) by any person, entity
or “group” (within the meaning of Sections 13(d)(3) or 14(d)(2) of the Exchange
Act, but excluding, for this purpose, the Corporation or its subsidiaries, or
any employee benefit plan of the Corporation or its subsidiaries which acquires
beneficial ownership of voting securities of the Corporation) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of a majority of either the then-outstanding shares of Common Stock or the
combined voting power of the Corporation’s then-outstanding voting securities
entitled to vote generally in the election of directors; or
(ii)    individuals who, as of the Effective Date, constitute the Board (as of
such date, the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any person becoming a director
subsequent to such date whose election, or nomination for election, was approved
by a vote of at least a majority of the directors then constituting the
Incumbent Board or was effected in satisfaction of a contractual requirement
that was approved by at least a majority of the directors when constituting the
Incumbent Board (in each case, other than an election or nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of directors of the
Corporation) shall be, for purposes

-3-





--------------------------------------------------------------------------------



of this Section 16(b), considered as though such person were a member of the
Incumbent Board; or
(iii)    consummation of a reorganization, merger, consolidation or share
exchange, in each case with respect to which persons who were the stockholders
of the Corporation immediately prior to such reorganization, merger,
consolidation or share exchange do not, immediately thereafter, own more than
50% of the combined voting power entitled to vote generally in the election of
directors of the reorganized, merged, consolidated or other surviving entity’s
then-outstanding voting securities, or approval by the stockholders of the
Corporation of a liquidation or dissolution of the Corporation or consummation
of the sale of all or substantially all of the assets of the Corporation
(determined on a consolidated basis).
(f)     “Code” means the Internal Revenue Code of 1986, as it may be amended
from time to time.
(g)    “Committee” means a committee of one or more members of the Board
appointed by the Board to administer the Plan in accordance with Section 6(e).
(h)    “Common Stock” means the common stock, $0.001 par value per share, of the
Corporation.
(i)    “Corporation” means Calpine Corporation, a Delaware corporation.
(j)    “Consultant” means any person, including an advisor (a) engaged by the
Corporation or an Affiliate to render consulting or advisory services and who is
compensated for such services or who provides bona fide services to the
Corporation or an Affiliate pursuant to a written agreement or (b) who is a
member of the Board of Directors of an Affiliate; provided that, except as
otherwise permitted in Section 2(d) hereof, such person is a natural person and
such services are not in connection with the offer or sale of securities in a
capital raising transaction and do not directly or indirectly promote or
maintain a market for the Corporation’s securities.
(k)    “Covered Employee” has the same meaning as set forth in Section 162(m)(3)
of the Code.
(l)    “Date of Grant” means the date on which the Committee adopts a
resolution, or takes other appropriate action, expressly granting an Award to a
Grantee that specifies the key terms and conditions of the Award and from which
the Grantee begins to benefit from or be adversely affected by subsequent
changes in the Fair Market Value of the Common Stock or, if a later date is set
forth in such resolution, then such date as is set forth in such resolution.
(m)    “Director” means a member of the Board.
(n)    “Disability” means (i) “Disability” as defined in the applicable Award
Agreement, or any employment agreement with the Corporation or an Affiliate, to
which the Grantee is a party, or (ii) if clause (i) does not apply, (A)
permanent and total disability as determined under the Corporation’s, or an
Affiliate’s, long-term disability plan applicable to the Grantee, or (B) if
there is no such plan applicable to the Grantee, “disability” as determined by
the Committee (in

-4-





--------------------------------------------------------------------------------



each case, to the extent applicable to any Award, as determined consistent with
Section 22(e)(3) or 409A(a)(2)(C) of the Code).
(o)    “Employee” means any person employed by the Corporation or an Affiliate.
Mere service as a Director or payment of a director’s fee by the Corporation or
an Affiliate shall not be sufficient to constitute “employment” by the
Corporation or an Affiliate.
(p)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(q)    “Fair Market Value” means, as of any date, the value of the Common Stock
as determined below. The Fair Market Value on any date on which the
Corporation’s shares of Common Stock are registered under Section 12 of the
Exchange Act and listed on any national securities exchange shall be the closing
price of a share of Common Stock on any national securities exchange on such
date (if the such national securities exchange is not open for trading on such
date, then the closing price per share of the Common Stock on such national
securities exchange on the next preceding day on which the national securities
exchange was open for trading), and thereafter (i) if the Common Stock is
admitted to quotation on the over the counter market or any interdealer
quotation system, the Fair Market Value on any given date shall not be less than
the average of the highest bid and lowest asked prices of the Common Stock
reported for such date or, if no bid and asked prices were reported for such
date, for the last day preceding such date for which such prices were reported,
or (ii) in the absence of an established market for the Common Stock, the Fair
Market Value determined in good faith by the Committee and such determination
shall be conclusive and binding on all persons. Notwithstanding the foregoing,
the determination of fair market value in all cases shall be in accordance with
the requirements set forth under Section 409A of the Code.
(r)    “Form S-8” has the meaning set forth in Section 2(d).
(s)    “Free Standing Rights” has the meaning set forth in Section 15(a).
(t)    “Grantee” means a person to whom an Award is granted pursuant to the Plan
or, if applicable, such other person who holds an outstanding Award.
(u)    “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.
(v)     “Negative Discretion” means the discretion authorized by the Plan to be
applied by the Committee to eliminate or reduce the size of a Performance
Compensation Award in accordance with Section 20(d)(iv) of the Plan; provided,
that, the exercise of such discretion would not cause the Performance
Compensation Award to fail to qualify as “performance-based compensation” under
Section 162(m) of the Code.
(w)     “Non-Employee Director” means a Director who is a “non-employee
director” within the meaning of Rule 16b-3.
(x)    “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.

-5-





--------------------------------------------------------------------------------



(y)    “Officer” means a person who is an officer of the Corporation within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
(z)    “Option” means an Incentive Stock Option or a Nonstatutory Stock Option
granted pursuant to the Plan.
(aa)    “Option Agreement” means a written agreement between the Corporation and
an Optionholder evidencing the terms and conditions of an individual Option
grant. Each Option Agreement shall be subject to the terms and conditions of the
Plan and need not be identical.
(bb)    “Optionholder” means a Grantee to whom an Option is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Option.
(cc)    “Outside Director” means a Director who is an “outside director” within
the meaning of Section 162(m) of the Code and Treasury Regulations Section
1.162-27(e)(3) or any successor to such statute and regulation.
(dd)     “Performance Compensation Award” means any Award designated by the
Committee as a Performance Compensation Award pursuant to Section 20 of the
Plan.
(ee)    “Performance Criteria” means the criterion or criteria that the
Committee shall select for purposes of establishing the Performance Goal(s) for
a Performance Period with respect to any Performance Compensation Award under
the Plan. The Performance Criteria that will be used to establish the
Performance Goal(s) shall be based on the attainment of specific levels of
performance of the Corporation (or Affiliate, division or operational unit of
the Corporation) and shall be limited to the following:
(i)    net earnings or net income (before or after taxes);
(ii)    basic or diluted earnings per share (before or after taxes);
(iii)    net revenue or net revenue growth;
(iv)    gross revenue;
(v)    gross profit or gross profit growth;
(vi)    net operating profit (before or after taxes);
(vii)    return measures (including, but not limited to, return on assets,
capital, invested capital, equity, or sales);
(viii)    cash flow (including, but not limited to, operating cash flow, free
cash flow, and cash flow return on capital);
(ix)    earnings before or after taxes, interest, depreciation and/or
amortization;
(x)    gross or operating margins;
(xi)    productivity ratios;

-6-





--------------------------------------------------------------------------------



(xii)    share price (including, but not limited to, growth measures and total
stockholders return);
(xiii)    expense targets;
(xiv)    margins;
(xv)    operating efficiency;
(xvi)    objective measures of customer satisfaction;
(xvii)    working capital targets;
(xviii)    measures of economic value added;
(xix)    inventory control; and
(xx)    enterprise value.
(xxi)    Any one or more of the Performance Criteria may be used on an absolute
or relative basis to measure the performance of the Corporation and/or an
Affiliate as a whole or any business unit of the Corporation and/or an Affiliate
or any combination thereof, as the Committee may deem appropriate, or any of the
above Performance Criteria as compared to the performance of a group of
comparable companies, or published or special index that the Committee, in its
sole discretion, deems appropriate, or the Corporation may select Performance
Criterion (l) above as compared to various stock market indices. The Committee
also has the authority to provide for accelerated vesting of any Award based on
the achievement of Performance Goals pursuant to the Performance Criteria
specified in this paragraph. To the extent required under Section 162(m) of the
Code, the Committee shall, within the first 90 days of a Performance Period (or,
if longer or shorter, within the maximum period allowed under Section 162(m) of
the Code), define in an objective fashion the manner of calculating the
Performance Criteria it selects to use for such Performance Period. In the event
that applicable tax and/or securities laws change to permit Committee discretion
to alter the governing Performance Criteria without obtaining stockholder
approval of such changes, the Committee shall have sole discretion to make such
changes without obtaining stockholder approval.
(ff)    “Performance Formula” means, for a Performance Period, the one or more
objective formulas applied against the relevant Performance Goal to determine,
with regard to the Performance Compensation Award of a particular Grantee,
whether all, some portion but less than all, or none of the Performance
Compensation Award has been earned for the Performance Period.
(gg)    “Performance Goals” means, for a Performance Period, the one or more
goals established by the Committee for the Performance Period based upon the
Performance Criteria. The Committee is authorized at any time during the first
90 days of a Performance Period (or, if longer or shorter, within the maximum
period allowed under Section 162(m) of the Code), or at any time thereafter (but
only to the extent the exercise of such authority after such period would not
cause the Performance Compensation Awards granted to any Grantee for the
Performance Period to fail to qualify as “performance-based compensation” under
Section 162(m) of the Code), in its

-7-





--------------------------------------------------------------------------------



sole and absolute discretion, to adjust or modify the calculation of a
Performance Goal for such Performance Period to the extent permitted under
Section 162(m) of the Code in order to prevent the dilution or enlargement of
the rights of Grantees based on the following events:
(i)    asset write-downs;
(ii)    litigation or claim judgments or settlements;
(iii)    the effect of changes in tax laws, accounting principles, or other laws
or regulatory rules affecting reported results;
(iv)    any reorganization and restructuring programs;
(v)    extraordinary nonrecurring items as described in Accounting Principles
Board Opinion No. 30 (or any successor or pronouncement thereto) and/or in
management’s discussion and analysis of financial condition and results of
operations appearing in the Corporation’s annual report to stockholders for the
applicable year;
(vi)    acquisitions or divestitures;
(vii)    any other specific unusual or nonrecurring events, or objectively
determinable category thereof;
(viii)    foreign exchange gains and losses; and
(ix)    a change in the Corporation’s fiscal year.
(hh)    “Performance Period” means the one or more periods of time as the
Committee may select, over which the attainment of one or more Performance Goals
will be measured for the purpose of determining a Grantee’s right to and the
payment of a Performance Compensation Award.
(ii)     “Plan” means this Calpine Corporation 2008 Equity Incentive Plan.
(jj)    “Related Stock Appreciation Rights” has the meaning set forth in Section
15(a).
(kk)    “Restricted Award” means any Award granted pursuant to Section 14(a).
(ll)    “Restricted Period” has the meaning set forth in Section 14(a).
(mm)    “Retirement”, “Retire” and “Retires” means termination of a Grantee’s
employment or service with the Corporation and the Affiliates upon or after such
Grantee has attained the age of 60 and has completed ten (10) years of service
with the Corporation or any of the Affiliates.”
(nn)    “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.
(oo)     “SAR Amount” has the meaning set forth in Section 15(l).

-8-





--------------------------------------------------------------------------------



(pp)    “SAR exercise price” has the meaning set forth in Section 15(a).
(qq)    “Securities Act” means the Securities Act of 1933, as amended.
(rr)    “Stock Appreciation Right” means the right pursuant to an award granted
under Section 15 to receive an amount equal to the excess, if any, of (A) the
Fair Market Value, as of the date such Stock Appreciation Right or portion
thereof is surrendered, of the shares of stock covered by such right or such
portion thereof, over (B) the aggregate SAR exercise price of such right or such
portion thereof.
(ss)    “Stock for Stock Exchange” has the meaning set forth in Section 10(c).
(tt)    “Ten Percent Stockholder” means a person who owns (or is deemed to own
pursuant to Section 424(d) of the Code) stock possessing more than 10% of the
total combined voting power of all classes of stock of the Corporation or of any
of its Affiliates.
5.    STOCK SUBJECT TO THE PLAN.
(a)    Subject to the provisions of Section 17 and subparagraphs (i), (ii),
(iii), (iv) and (v) of this Section 5(a), the aggregate number of shares of
Common Stock for which Awards may be granted under the Plan shall not exceed
40,533,000 shares of Common Stock.


(i) For purposes of Awards granted under the Plan (A) on or after the date of
the Annual Meeting of the Stockholders in calendar year 2010 and prior to the
date of the Annual Meeting of the Stockholders in calendar year 2013, each share
subject to an Option or Stock Appreciation Right granted under the Plan shall
reduce such aggregate number of shares by one (1) share, and each share subject
to a Restricted Award, Other Stock-Based Award or Dividend Equivalent payable in
shares of Common Stock granted under the Plan shall reduce such aggregate number
of shares by one and three-tenths (1.3) shares, and (B) on or after the date of
the Annual Meeting of the Stockholders in calendar year 2013, each share subject
to an Option or Stock Appreciation Right granted under the Plan shall reduce
such aggregate number of shares by one (1) share, and each share subject to a
Restricted Award, Other Stock-Based Award or Dividend Equivalent payable in
shares of Common Stock granted under the Plan shall reduce such aggregate number
of shares by two and twenty-two one-hundredths (2.22) shares.


(ii) If, on or prior to the termination of the Plan as provided in Section 27,
any Option or Stock Appreciation Rights granted under the Plan shall have
expired or terminated for any reason without having been exercised in full or
any shares subject to a Restricted Award shall have been forfeited, or any other
Awards for which shares of Common Stock are deliverable are so forfeited, such
unpurchased or forfeited shares covered thereby shall again become available for
the grant of Awards under the Plan (on a one-for one basis for purposes of
Awards granted under the Plan before the date of the Annual Meeting of
Stockholders in calendar year 2010, and based on the share counting rules set
forth in subparagraph (i) of this Section 5(a) for purposes of Awards granted
under the Plan on or after the date of the Annual Meeting of the Stockholders in
calendar year 2010 (based on the share counting rules in effect on the grant
date of the Award)).



-9-





--------------------------------------------------------------------------------



(iii) If, on or prior to the termination of the Plan as provided in Section 27,
any shares of Common Stock are subject to (x) an Award that is settled in cash
in lieu of shares of Common Stock, or (y) an Award that is exchanged with the
Committee’s permission, prior to the issuance of shares of Common Stock, for an
Award pursuant to which shares of Common Stock may not be issued, then such
shares shall, in each such case, become available for the grant of Awards under
Plan.


(iv) Any shares of Common Stock that are subject to Awards that may only be
settled in cash shall not reduce such aggregate number of shares of Common Stock
for which Awards may be granted under the Plan.


(v) Notwithstanding anything to the contrary contained herein: (1) shares of
Common Stock tendered in payment of an Option shall not become available for the
grant of Awards under Plan; (2) shares of Common Stock withheld by the
Corporation to satisfy any tax withholding obligation shall not become available
for the grant of Awards under Plan; and (3) any shares of Common Stock that were
subject to a stock-settled Stock Appreciation Right that were not issued upon
the exercise of such Stock Appreciation Right shall not become available for the
grant of Awards under the Plan.


(b)     All shares reserved for issuance under the Plan may be used for
Incentive Stock Options.  


(c)     No fractional shares of Common Stock may be issued.


(d)     The maximum number of shares of Common Stock for or under which or with
respect to which any Award may be granted under the Plan to any individual
during any calendar year is 1,250,000 shares of Common Stock.


(e)    The shares to be delivered pursuant to an Award shall be made available,
at the discretion of the Committee, either from authorized but previously
unissued shares as permitted by the Certificate of Incorporation of the
Corporation or from shares re-acquired by the Corporation, including shares of
Common Stock purchased in the open market, and shares held in the treasury of
the Corporation.
6.    ADMINISTRATION OF THE PLAN.
(a)    The Plan shall be administered by the Board unless and until the Board
delegates administration to a Committee, as provided in Section 6(e).
(b)    The Board shall have the power and authority to select and grant to
Grantees Awards pursuant to the terms of the Plan.
(c)    In particular, the Board shall have the authority: (i) to construe and
interpret the Plan and apply its provisions; (ii) to promulgate, amend, and
rescind rules and regulations relating to the administration of the Plan; (iii)
to authorize any person to execute, on behalf of the Corporation, any instrument
required to carry out the purposes of the Plan; (iv) to delegate its authority
to one or more Officers of the Corporation with respect to awards that do not
involve

-10-





--------------------------------------------------------------------------------



Covered Employees or “insiders” within the meaning of Section 16 of the Exchange
Act; (v) to determine when Awards are to be granted under the Plan and the
applicable Date of Grant; (vi) from time to time to select, subject to the
limitations set forth in this Plan, those Grantees to whom Awards shall be
granted; (vii) to determine the number of shares of Common Stock to be made
subject to each Award; (viii) to determine whether each Option is to be an
Incentive Stock Option or a Nonstatutory Stock Option; (ix) to prescribe the
terms and conditions of each Award, including, without limitation, the exercise
price and medium of payment, vesting provisions and right of repurchase
provisions, and to specify the provisions of the Award Agreement relating to
such grant or sale; (x) to amend any outstanding Awards, including for the
purpose of modifying the time or manner of vesting, or the term of any
outstanding Award; (xi) to determine the duration and purpose of leaves of
absences which may be granted to a Grantee without constituting termination of
their employment for purposes of the Plan, which periods shall be no shorter
than the periods generally applicable to Employees under the Corporation’s
employment policies; (xii) to make decisions with respect to outstanding Awards
that may become necessary upon a change in corporate control or an event that
triggers anti-dilution adjustments; and (xiii) to exercise discretion to make
any and all other determinations which it determines to be necessary or
advisable for administration of the Plan. The Board may also modify the purchase
price or the exercise price of any outstanding Award, provided, however, that,
except in connection with a corporate transaction involving the Corporation
(including, without limitation, any stock dividend, stock split, extraordinary
cash dividend, recapitalization, reorganization, merger, consolidation,
split-up, spin-off, combination, or exchange of shares) or as is provided in
Section 17(a), and notwithstanding any other provisions of the Plan, the terms
of outstanding Awards may not be amended to reduce the exercise price of
outstanding Options or Stock Appreciation Rights or cancel outstanding Options
or Stock Appreciation Rights in exchange for cash, other Awards or Options or
Stock Appreciation Rights with an exercise price that is less than the exercise
price of the original Options or Stock Appreciation Rights, without, in each
such case, first obtaining approval of the stockholders of the Corporation of
such amendment or action.
(d)    The interpretation and construction of any provision of the Plan or of
any Award granted under it by the Committee shall be final, conclusive and
binding upon all parties, including the Corporation, its stockholders and
Directors, and the executives and employees of the Corporation and its
Affiliates. No member of the Board or the Committee shall be liable to the
Corporation, any stockholder, any Grantee or any employee of the Corporation or
its Affiliates for any action or determination made in good faith with respect
to the Plan or any Award granted under it. No member of the Committee may vote
on any Award to be granted to him or her.
(e)    The Committee. (i) The Board may delegate administration of the Plan to a
Committee or Committees of one or more members of the Board, and the term
“Committee” shall apply to any person or persons to whom such authority has been
delegated. If administration is delegated to a Committee, the Committee shall
have, in connection with the administration of the Plan, the powers theretofore
possessed by the Board, including the power to delegate to a subcommittee any of
the administrative powers the Committee is authorized to exercise (and
references in this Plan to the Board shall thereafter be to the Committee or
subcommittee), subject, however, to such resolutions, not inconsistent with the
provisions of the Plan, as may be adopted from time to time by the Board. The
Board may abolish the Committee at any time and revest in the Board the
administration of the Plan. The members of the Committee shall be appointed by
and serve at the pleasure of the Board. From time to time, the Board may
increase or decrease the

-11-





--------------------------------------------------------------------------------



size of the Committee, add additional members to, remove members (with or
without cause) from, appoint new members in substitution therefor, and fill
vacancies, however caused, in the Committee. The Committee shall act pursuant to
a vote of the majority of its members or, in the case of a committee comprised
of only two members, the unanimous consent of its members, whether present or
not, or by the written consent of the majority of its members and minutes shall
be kept of all of its meetings and copies thereof shall be provided to the
Board. Subject to the limitations prescribed by the Plan and the Board, the
Committee may establish and follow such rules and regulations for the conduct of
its business as it may determine to be advisable.
(ii)    At such time as the Common Stock is required to be registered under
Section 12 of the Exchange Act, in the discretion of the Board, a Committee may
consist solely of two or more Non-Employee Directors who are also Outside
Directors. The Board shall have discretion to determine whether or not it
intends to comply with the exemption requirements of Rule 16b-3 and/or Section
162(m) of the Code. However, if the Board intends to satisfy such exemption
requirements, with respect to Awards to any Covered Employee and with respect to
any insider subject to Section 16 of the Exchange Act, the Committee shall be a
compensation committee of the Board that at all times consists solely of two or
more Non-Employee Directors who are also Outside Directors. Within the scope of
such authority, the Board or the Committee may (A) delegate to a committee of
one or more members of the Board who are not Outside Directors the authority to
grant Awards to eligible persons who are either (x) not then Covered Employees
and are not expected to be Covered Employees at the time of recognition of
income resulting from such Award or (y) not persons with respect to whom the
Corporation wishes to comply with Section 162(m) of the Code or (B) delegate to
a committee of one or more members of the Board who are not Non-Employee
Directors the authority to grant Awards to eligible persons who are not then
subject to Section 16 of the Exchange Act. Nothing herein shall create an
inference that an option is not validly granted under the Plan in the event
Awards are granted under the Plan by a compensation committee of the Board that
does not at all times consist solely of two or more Non-Employee Directors who
are also Outside Directors.
(f)    The expenses of administering the Plan shall be borne by the Corporation.
7.    OPTION PROVISIONS.
(a)    Each Option shall be in such form and shall contain such terms and
conditions as the Committee shall deem appropriate. All Options shall be
separately designated Incentive Stock Options or Nonstatutory Stock Options at
the time of grant, and, if certificates are issued, a separate certificate or
certificates will be issued for shares of Common Stock purchased on exercise of
each type of Option. Notwithstanding the foregoing, it is the intention of the
Corporation that all Options granted hereunder shall be intended to comply with
the provisions and requirements of Section 409A of the Code. The provisions of
separate Options need not be identical, but each Option shall include (through
incorporation of provisions hereof by reference in the Option or otherwise) the
substance of each of the following provisions.
(b)    To the extent that the aggregate Fair Market Value (determined at the
time of grant) of Common Stock with respect to which Incentive Stock Options are
exercisable for the first time by any Optionholder during any calendar year
(under all plans of the Corporation and its

-12-





--------------------------------------------------------------------------------



Affiliates) exceeds $100,000, the Options or portions thereof which exceed such
limit (according to the order in which they were granted) shall be treated as
Nonstatutory Stock Options.
8.    OPTION PRICE.
(a)    Subject to the provisions of Section 2(c) regarding Ten Percent
Stockholders, the purchase price of the shares of Common Stock covered by each
Incentive Stock Option granted under the Plan shall be not less than 100% of the
Fair Market Value of such shares at the time the Option is granted.
Notwithstanding the foregoing, an Incentive Stock Option may be granted with an
exercise price lower than that set forth in the preceding sentence if such
Option is granted pursuant to an assumption or substitution for another option
in a manner satisfying the provisions of Section 424(a) of the Code.
(b)    The exercise price of each Nonstatutory Stock Option shall be not less
than 100% of the Fair Market Value of the Common Stock subject to the Option on
the date the Option is granted. Notwithstanding the foregoing, a Nonstatutory
Stock Option may be granted with an exercise price lower than that set forth in
the preceding sentence if such Option is granted pursuant to an assumption or
substitution for another option in a manner satisfying the provisions of
Section 424(a) of the Code.
(c)    The exercise price of any outstanding Options shall not be reduced during
the term of such Options except by reason of an adjustment pursuant to Section
17 hereof (and any such reduction shall be in accordance with Section 409A of
the Code), nor shall the Committee cancel outstanding Options and reissue new
Options at a lower exercise price in substitution for the canceled Options.
9.    TERM OF OPTIONS. The expiration date of an Option granted under the Plan
shall be as determined by the Committee at the time of grant, provided that each
such Option shall expire not more than ten years after the date such Option was
granted. Subject to the provisions of Section 2(d) regarding Ten Percent
Stockholders, no Incentive Stock Option shall be exercisable after the
expiration of 10 years from the date it was granted.
10.    VESTING; EXERCISE OF OPTIONS.
(a)    Each Option shall become exercisable in whole or in part or in
installments at such time or times as the Committee may prescribe at the time
the Option is granted and specify in the Option Agreement. No Option shall be
exercisable after the expiration of 10 years from the date on which it was
granted and no Option may be exercised, regardless of vesting, unless and until
the Corporation has an effective Registration Statement on Form S-8 (or such
other applicable form) on file with the Securities and Exchange Commission (the
“SEC”) to register the sale of its common stock for issuance of shares upon the
exercise of the Option.
(b)    Notwithstanding any contrary provision contained herein, unless otherwise
expressly provided in the Option Agreement, any Option granted hereunder shall
become immediately vested in full upon the occurrence of a Change in Control of
the Corporation.
(c)    The exercise price of Common Stock acquired pursuant to an Option shall
be paid, to the extent permitted by applicable statutes and regulations, either
(i) in cash or by certified

-13-





--------------------------------------------------------------------------------



or bank check at the time the Option is exercised or (ii) in the discretion of
the Committee, upon such terms as the Committee shall approve, the exercise
price may be paid: (A) by delivery to the Corporation of other Common Stock,
duly endorsed for transfer to the Corporation, with a Fair Market Value on the
date of delivery equal to the exercise price (or portion thereof) due for the
number of shares being acquired, or by means of attestation whereby the Grantee
identifies for delivery specific shares of Common Stock that have a Fair Market
Value on the date of attestation equal to the exercise price (or portion
thereof) and receives a number of shares of Common Stock equal to the difference
between the number of shares thereby purchased and the number of identified
attestation shares of Common Stock (a “Stock for Stock Exchange”); (B) a
“cashless” exercise program established with a broker; (C) by reduction in the
number of shares of Common Stock otherwise deliverable upon exercise of such
Option with a Fair Market Value equal to the aggregate exercise price at the
time of exercise; or (D) in any other form of legal consideration that may be
acceptable to the Committee. Unless otherwise specifically provided in the
Option, the purchase price of Common Stock acquired pursuant to an Option that
is paid by delivery (or attestation) to the Corporation of other Common Stock
acquired, directly or indirectly from the Corporation, shall be paid only by
shares of the Common Stock of the Corporation that have been held for more than
six months (or such longer or shorter period of time required to avoid a charge
to earnings for financial accounting purposes). Notwithstanding the foregoing,
during any period for which the Common Stock is publicly traded (i.e., the
Common Stock is listed on any established stock exchange or a national market
system) an exercise by a Director or executive officer that involves or may
involve a direct or indirect extension of credit or arrangement of an extension
of credit by the Corporation, directly or indirectly, in violation of Section
402(a) of the Sarbanes-Oxley Act (codified as Section 13(k) of the Exchange Act)
shall be prohibited with respect to any Award under this Plan.
11.    TRANSFERABILITY OF OPTIONS.
(a)    An Incentive Stock Option shall not be transferable except by will or by
the laws of descent and distribution and shall be exercisable during the
lifetime of the Optionholder only by the Optionholder. Notwithstanding the
foregoing, the Optionholder may, by delivering written notice to the
Corporation, in a form satisfactory to the Corporation, designate a third party
who, in the event of the death of the Optionholder, shall thereafter be entitled
to exercise the Option.
(b)    A Nonstatutory Stock Option may, in the sole discretion of the Committee,
be transferable to a permitted transferee upon written approval by the Committee
to the extent provided in the Option Agreement. A permitted transferee includes:
a transfer by gift or domestic relations order to a member of the Optionholder’s
immediate family (child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships), any person sharing the Optionholder’s household (other
than a tenant or employee), a trust in which these persons have more than 50% of
the beneficial interest, a foundation in which these persons (or the
Optionholder) control the management of assets, and any other entity in which
these persons (or the Optionholder) own more than 50% of the voting interests.
If the Nonstatutory Stock Option does not provide for transferability, then the
Nonstatutory Stock Option shall not be transferable except by will or by the
laws of descent and distribution and shall be exercisable during the lifetime of
the Optionholder only by the Optionholder. Notwithstanding the foregoing, the
Optionholder may, by delivering written notice to the Corporation, in a form
satisfactory to the

-14-





--------------------------------------------------------------------------------



Corporation, designate a third party who, in the event of the death of the
Optionholder, shall thereafter be entitled to exercise the Option.
12.    STOCKHOLDER RIGHTS OF OPTIONHOLDER. No Optionholder shall have any rights
to dividends or other rights of a stockholder with respect to shares subject to
an Option prior to the purchase of such shares upon exercise of the Option.
13.    TERMINATION OF OPTION.
(a)    Except as set forth in an individual agreement with any Optionholder,
upon termination of employment or service with the Corporation, all unvested
Options held by such Optionholder shall immediately terminate and all vested
options shall remain exercisable until the earlier of (i) three months after the
date of termination of employment or service or (ii) the expiration of the
original term of the Option, except as follows.
(i)    Diability. If an Optionholder’s employment or service with the
Corporation is terminated by reason of Disability, then all Options whether
vested or unvested shall become immediately vested and shall remain exercisable
until the earlier of one year after the date of such termination or the
expiration of the original term of the Option.
(ii)    Retirement. If an Optionholder Retires on or after the one-year
anniversary of the date such Options were granted, then all such Options held by
such Optionholder, whether vested or unvested, shall become immediately vested
and exercisable and shall remain exercisable until the earlier of the one-year
anniversary of such Optionholder’s date of Retirement or the expiration of the
term of the Option; provided, however, that if the definition of “Retirement” or
“Retires” affects adversely or impairs the rights of any Optionholder under the
provisions of this Section 13(a)(ii) of the Plan, as in effect immediately prior
to Amendment No. 5 to the Plan, applicable to an Option Award granted prior to
March 1, 2011, the definition of “Retirement” and “Retires” set forth in this
Section 13(a)(ii) of the Plan without regard to Amendment No. 5 shall apply to
such Option Award.”
(iii)    Death. If an Optionholder’s employment or service with the Corporation
is terminated by reason of death, or if the Optionholder dies during the
applicable three-month or one-year post-termination exercise period described
above in this Section 13(a), then all Options whether vested or unvested shall
become immediately vested and shall remain exercisable until the earlier of one
year after the date of death or the expiration of the original term of the
Option.
(iv)    Cause. If a Grantee’s employment or service with the Corporation is
terminated for “Cause”, then all Options held by the Optionholder, whether
vested or unvested, shall immediately terminate.
(b)    Notwithstanding the foregoing, the Committee may, at any time prior to
any termination of such employment or service, determine in its sole discretion
that the exercise of any Option after termination of such employment or other
relationship with the Corporation shall be subject to satisfaction of the
conditions precedent that the Optionholder refrain from engaging, directly or
indirectly, in any activity which is competitive with any activity of the
Corporation or any of its Affiliates thereof and from otherwise acting, either
prior to or after termination of such

-15-





--------------------------------------------------------------------------------



employment or other relationship, in any manner inimical or in any way contrary
to the best interests of the Corporation and that the Optionholder furnish to
the Corporation such information with respect to the satisfaction of the
foregoing condition precedent as the Committee shall reasonably request.
(c)    An Optionholder under the Plan may make written designation of a
beneficiary on forms prescribed by and filed with the Secretary of the
Corporation. Such beneficiary, or if no such designation of any beneficiary has
been made, the legal representative of such Optionholder or such other person
entitled thereto as determined by a court of competent jurisdiction, may
exercise, in accordance with and subject to the provisions of this Section 13,
any unterminated and unexpired Option granted to such Optionholder to the same
extent that the Optionholder himself or herself could have exercised such Option
were he alive or able; provided, however, that no Option granted under the Plan
shall be exercisable for more shares than the Optionholder could have purchased
thereunder on the date his or her employment by, or other relationship with, the
Corporation and its Affiliates was terminated.
14.    RESTRICTED AWARDS.
(a)    A Restricted Award is an Award of actual shares of Common Stock
(“Restricted Stock”) or hypothetical Common Stock units (“Restricted Stock
Units”) having a value equal to the Fair Market Value of an identical number of
shares of Common Stock, which may, but need not, provide that such Restricted
Award may not be sold, assigned, transferred or otherwise disposed of, pledged
or hypothecated as collateral for a loan or as security for the performance of
any obligation or for any other purpose for such period (the “Restricted
Period”) as the Committee shall determine.
(b)    Each Grantee granted Restricted Stock shall execute and deliver to the
Corporation an Award agreement with respect to the Restricted Stock setting
forth the restrictions and other terms and conditions applicable to such
Restricted Stock. If the Committee determines that the Restricted Stock shall be
held by the Corporation or in escrow rather than delivered to the Grantee
pending the release of the applicable restrictions, the Committee may require
the Grantee to additionally execute and deliver to the Corporation (i) an escrow
agreement satisfactory to the Committee, if applicable and (ii) the appropriate
blank stock power with respect to the Restricted Stock covered by such
agreement. If a Grantee shall fail to execute an agreement evidencing an Award
of Restricted Stock and, if applicable, an escrow agreement and stock power, the
Award shall be null and void. Subject to the restrictions set forth in the Award
Agreement, the Grantee generally shall have the rights and privileges of a
stockholder as to such Restricted Stock, including the right to vote such
Restricted Stock. At the discretion of the Committee, cash dividends and stock
dividends with respect to the Restricted Stock may be either currently paid to
the Grantee or withheld by the Corporation for the Grantee’s account, and
interest may be credited on the amount of the cash dividends withheld at a rate
and subject to such terms as determined by the Committee. The cash dividends or
stock dividends so withheld by the Committee and attributable to any particular
share of Restricted Stock (and earnings thereon, if applicable) shall be
distributed to the Grantee in cash or, at the discretion of the Committee, in
shares of Common Stock having a Fair Market Value equal to the amount of such
dividends, if applicable, upon the release of restrictions on such share and, if
such share is forfeited, the Grantee shall have no right to such dividends.

-16-





--------------------------------------------------------------------------------



(c)    The terms and conditions of a grant of Restricted Stock Units shall be
reflected in a written Award Agreement. No shares of Common Stock shall be
issued at the time a Restricted Stock Unit is granted, and the Corporation will
not be required to set aside a fund for the payment of any such Award. At the
discretion of the Committee, each Restricted Stock Unit (representing one share
of Common Stock) may be credited with cash and stock dividends paid by the
Corporation in respect of one share of Common Stock (“Dividend Equivalents”). At
the discretion of the Committee, Dividend Equivalents may be either currently
paid to the Grantee or withheld by the Corporation for the Grantee’s account,
and interest may be credited on the amount of cash Dividend Equivalents withheld
at a rate and subject to such terms as determined by the Committee. Dividend
Equivalents credited to a Grantee’s account and attributable to any particular
Restricted Stock Unit (and earnings thereon, if applicable) shall be distributed
in cash or, at the discretion of the Committee, in shares of Common Stock having
a Fair Market Value equal to the amount of such Dividend Equivalents and
earnings, if applicable, to the Grantee upon settlement of such Restricted Stock
Unit and, if such Restricted Stock Unit is forfeited, the Grantee shall have no
right to such Dividends Equivalents.
(d)    Restricted Stock awarded to a Grantee shall be subject to the following
restrictions until the expiration of the Restricted Period, and to such other
terms and conditions as may be set forth in the applicable Award Agreement: (A)
if an escrow arrangement is used, the Grantee shall not be entitled to delivery
of the stock certificate; (B) the shares shall be subject to the restrictions on
transferability set forth in the Award Agreement; (C) the shares shall be
subject to forfeiture to the extent provided in the applicable Award Agreement;
and (D) to the extent such shares are forfeited, the stock certificates shall be
returned to the Corporation, and all rights of the Grantee to such shares and as
a stockholder with respect to such shares shall terminate without further
obligation on the part of the Corporation.
(e)    Restricted Stock Units awarded to any Grantee shall be subject to
(A) forfeiture until the expiration of the Restricted Period, and satisfaction
of any applicable Performance Goals during such period, to the extent provided
in the applicable Award Agreement, and to the extent such Restricted Stock Units
are forfeited, all rights of the Grantee to such Restricted Stock Units shall
terminate without further obligation on the part of the Corporation and (B) such
other terms and conditions as may be set forth in the applicable Award
Agreement.
(f)    Upon termination of a Grantee’s employment with or service to the
Corporation or any of its Affiliates (including by reason of such Affiliate
ceasing to be an Affiliate of the Corporation), during the applicable Restricted
Period, Restricted Stock and Restricted Stock Unit shall be forfeited; provided
that in the event such termination is by reason of Disability or death of the
Grantee at any time during the Restricted Period applicable to any outstanding
Restricted Stock and Restricted Stock Units held by the Grantee, the Restricted
Period and the restrictions imposed in accordance with the Plan and the
applicable Award Agreement on such Restricted Stock and Restricted Stock Units
shall immediately lapse (for the avoidance of doubt, in the case of any
Restricted Stock or Restricted Stock Units that are subject to any Performance
Goals, such Awards shall be deemed earned at 100% of the applicable target, and,
in the case of such Restricted Stock Units, such Restricted Stock Units shall be
paid or settled within 60 days after the date of such termination based on the
Fair Market Value of the Common Stock as of the date of such termination;
provided further, that the Committee may provide, by rule or regulation or in
any Award Agreement, or may determine in any individual case, that restrictions
or forfeiture conditions relating to

-17-





--------------------------------------------------------------------------------



Restricted Stock or Restricted Stock Unit will be waived in whole or in part in
the event of terminations resulting from specified causes, and the Committee may
in other cases waive in whole or in part the forfeiture of Restricted Stock or
Restricted Stock Unit.
(g)    If a Grantee who holds an outstanding Award of Restricted Stock (which is
not a Performance Compensation Award) is, or becomes, eligible to Retire, the
Restricted Period applicable to such Award shall expire in its entirety on the
later to occur of: (i) the date such Grantee initially becomes eligible to
Retire (such date shall be March 1, 2011 with respect to any such Award that is
outstanding on such date and held by a Grantee who has become eligible to Retire
prior to such date) and (ii) the one-year anniversary of the date such Award was
granted.”
(h)    Unless otherwise determined by the Committee or set forth in the
applicable Award Agreement, upon a Change in Control of the Corporation, all
Restricted Stock Awards and Restricted Stock Units Awards shall become
immediately vested and all restrictions with respect thereto shall lapse, other
than restrictions on transfer imposed under the federal securities laws.
(i)    With respect to Restricted Stock and Restricted Stock Units, the
Restricted Period shall commence on the Date of Grant and end at the time or
times set forth on a schedule established by the Committee in the applicable
Award Agreement.
(j)    Upon the expiration of the Restricted Period with respect to any shares
of Restricted Stock, the restrictions set forth in this Section 14 and the
applicable Award Agreement shall be of no further force or effect with respect
to such shares, except as set forth in the applicable Award Agreement. If an
escrow arrangement is used, upon such expiration, the Corporation shall deliver
to the Grantee, or his beneficiary, without charge, the stock certificate
evidencing the shares of Restricted Stock which have not then been forfeited and
with respect to which the Restricted Period has expired (to the nearest full
share) and any cash dividends or stock dividends credited to the Grantee’s
account with respect to such Restricted Stock and the interest thereon, if any.
Upon the expiration of the Restricted Period with respect to any outstanding
Restricted Stock Units, the Corporation shall deliver to the Grantee, or his
beneficiary, without charge, one share of Common Stock for each such outstanding
Restricted Stock Unit (“Vested Unit”) and cash equal to any Dividend Equivalents
credited with respect to each such Vested Unit in accordance with Section 14(c)
hereof and the interest thereon or, at the discretion of the Committee, in
shares of Common Stock having a Fair Market Value equal to such Dividend
Equivalents’ interest thereon, if any; provided, however, that, if explicitly
provided in the applicable Award Agreement, the Committee may, in its sole
discretion, elect to pay cash or part cash and part Common Stock in lieu of
delivering only shares of Common Stock for Vested Units. If a cash payment is
made in lieu of delivering shares of Common Stock, the amount of such payment
shall be equal to the Fair Market Value of the Common Stock as of the date on
which the Restricted Period lapsed with respect to such Vested Unit.
(k)    Each certificate representing Restricted Stock awarded under the Plan
shall bear a legend in the form the Corporation deems appropriate.
15.    STOCK APPRECIATION RIGHTS.
(a)    A stock appreciation right means the right pursuant to an Award granted
under this Section 15 to receive an amount equal to the excess, if any, of (i)
the aggregate Fair Market

-18-





--------------------------------------------------------------------------------



Value, as of the date such Stock Appreciation Right or portion thereof is
surrendered, of the shares of Common Stock covered by such right or such portion
thereof, over (ii) the aggregate exercise price of such right or portion thereof
(the “SAR exercise price) which shall be at least 100% of the Fair Market Value
of such shares at the time the Stock Appreciation Right is granted (a “Stock
Appreciation Right”). Stock Appreciation Rights may be granted either alone
(“Free Standing Rights”) or in conjunction with all or part of any Option
granted under the Plan (“Related Stock Appreciation Rights”). Related Stock
Appreciation Rights may be granted either at or after the time of the grant of
such Option. In the case of an Incentive Stock Option, Related Stock
Appreciation Rights may be granted only at the time of the grant of the
Incentive Stock Option. The Committee shall determine the Grantee to whom, and
the time or times at which, grants of Stock Appreciation Rights shall be made;
the number of shares of Common Stock to be awarded, the price per share, and all
other conditions of Stock Appreciation Rights. Notwithstanding the foregoing, no
Related Stock Appreciation Right may be granted for more shares than are subject
to the Option to which it relates and any Stock Appreciation Right must be
granted with an exercise price not less than the Fair Market Value of Common
Stock on the date of grant. The number of shares of Common Stock subject to the
Stock Appreciation Right must be fixed on the date of grant of the Stock
Appreciation Right, and the right must not include any feature for the deferral
of compensation other than the deferral of recognition of income until the
exercise of the right. The provisions of Stock Appreciation Rights need not be
the same with respect to each Grantee. Stock Appreciation Rights granted under
the Plan shall be subject to the following terms and conditions set forth in
this Section 15 and shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Committee shall deem desirable,
as set forth in the applicable Award Agreement.
(b)    The Grantee of a Stock Appreciation Right shall not have any rights with
respect to such Award, unless and until such recipient has executed an Award
Agreement and delivered a fully executed copy thereof to the Corporation.
Grantees who are granted Stock Appreciation Rights shall have no rights as
stockholders of the Corporation with respect to the grant or exercise of such
rights.
(c)    The expiration date of a Free Standing Right granted under the Plan shall
be as determined by the Committee at the time of grant, provided that each Free
Standing Right shall expire not more than ten years after the date such Free
Standing Right was granted, and provided further that Free Standing Rights shall
be exercisable at such time or times and subject to such other terms and
conditions as shall be determined by the Committee at or after grant.
(d)    Related Stock Appreciation Rights shall be exercisable only at such time
or times and to the extent that the Options to which they relate shall be
exercisable in accordance with the provisions of Section 10 above and this
Section 15 of the Plan.
(e)    Upon the exercise of a Free Standing Right, the Grantee shall be entitled
to receive up to, but not more than, that number of shares of Common Stock equal
in value to the excess of the Fair Market Value as of the date of exercise over
the price per share specified in the Free Standing Right (which price shall be
no less than 100% of the Fair Market Value on the date of grant) multiplied by
the number of shares of Common Stock in respect of which the Free Standing Right
is being exercised, with the Committee having the right to determine the form of
payment.
(f)    Upon exercise thereof, the Grantee of a Stock Appreciation Right shall be
entitled to receive from the Corporation, an amount equal to the product of (i)
the excess of the Fair

-19-





--------------------------------------------------------------------------------



Market Value, on the date of such written request, of one share of Common Stock
over the “SAR exercise price” per share specified in such Stock Appreciation
Right or its related Option, multiplied by (ii) the number of shares for which
such Stock Appreciation Right shall be exercised. Payment with respect to the
exercise of a Stock Appreciation Right that satisfies the requirements of
Section 15(a) shall be paid on the date of exercise and made in shares of Common
Stock (with or without restrictions as to substantial risk of forfeiture and
transferability, as determined by the Committee in its sole discretion), valued
at Fair Market Value on the date of exercise. Payment with respect to the
exercise of a Stock Appreciation Right that does not satisfy the requirements of
Section 15(a) shall be paid at the time specified in the Award in accordance
with the provisions of Section 15(l). Payment may be made in the form of shares
of Common Stock (with or without restrictions as to substantial risk of
forfeiture and transferability, as determined by the Committee in its sole
discretion), cash or a combination thereof, as determined by the Committee.
Fractional shares resulting from the exercise of a Stock Appreciation Right
pursuant to this Section 15 shall be settled in cash.
(g)    The exercise price of a Free Standing Right shall be determined by the
Committee, but shall not be less than 100% of the Fair Market Value of one share
of Common Stock on the Date of Grant of such Stock Appreciation Right. A Related
Stock Appreciation Right granted simultaneously with or subsequent to the grant
of an Option and in conjunction therewith or in the alternative thereto shall
have the same exercise price as the related Option, shall be transferable only
upon the same terms and conditions as the related Option, and shall be
exercisable only to the same extent as the related Option; provided, however,
that a Stock Appreciation Right, by its terms, shall be exercisable only when
the Fair Market Value per share of Common Stock subject to the Stock
Appreciation Right and related Option exceeds the exercise price per share
thereof and no Stock Appreciation Rights may be granted in tandem with an Option
unless the Committee determines that the requirements of Section 15(a) are
satisfied.
(h)    Upon any exercise of a Stock Appreciation Right, the number of shares of
Common Stock for which any related Option shall be exercisable shall be reduced
by the number of shares for which the Stock Appreciation Right shall have been
exercised. The number of shares of Common Stock for which a Stock Appreciation
Right shall be exercisable shall be reduced upon any exercise of any related
Option by the number of shares of Common Stock for which such Option shall have
been exercised.
(i)    Unless otherwise determined by the Committee or set forth in an
applicable Award Agreement, upon a Change in Control of the Corporation, all
Stock Appreciation Rights shall become immediately vested and exercisable.
(j)    Stock Appreciation Rights shall be transferable only when and to the
extent that an Option would be transferable under Section 11 of the Plan.
(k)    Except as otherwise set forth in an Award Agreement with a Grantee, upon
termination of employment or service, any outstanding Stock Appreciation Rights
shall be governed by the same principles relating to Options as set forth in
Section 13 hereof.

-20-





--------------------------------------------------------------------------------



16.    OTHER STOCK-BASED AWARDS.
(a)    The Committee is authorized to grant Awards to Grantee in the form of
Other Stock-Based Awards, as deemed by the Committee to be consistent with the
purposes of the Plan and as evidenced by an Award Agreement. Other Stock-Based
Awards shall include a right or other interest granted to a Grantee under the
Plan that may be denominated or payable in, valued in whole or in part by
reference to, or otherwise based on or related to, shares of Common Stock,
including but not limited to dividend equivalents or performance units, each of
which may be subject to the attainment of Performance Goals or a period of
continued employment or other terms or conditions as determined by the
Committee. The Committee shall determine the terms and conditions of such Other
Stock-Based Awards, consistent with the terms of the Plan, at the date of grant
or thereafter, including any Performance Goals and Performance Periods. Common
Stock or other securities or property delivered pursuant to an Award in the
nature of a purchase right granted under this Section 16 shall be purchased for
such consideration, paid for at such times, by such methods, and in such forms,
including, without limitation, shares of Common Stock, other Awards, notes or
other property, as the Committee shall determine, subject to any required
corporate action.
(b)    Unless otherwise determined by the Committee, any Other Stock-Based Award
shall become immediately vested upon a Change in Control.
17.    ADJUSTMENT OF AND CHANGES IN CAPITALIZATION.
(a)    In the event that the outstanding shares of Common Stock shall be changed
in number or class by reason of split-ups, combinations, mergers, consolidations
or recapitalizations, or by reason of stock dividends, the number or class of
shares which thereafter may be issued pursuant to Awards granted under the Plan,
both in the aggregate and as to any individual, and the number and class of
shares then subject to Awards theretofore granted and the price per share
payable upon exercise of Options theretofore granted and the exercise price per
share of Stock Appreciation Rights theretofore granted shall be adjusted so as
to reflect such change, all as determined by the Committee. In the event there
shall be any other change in the number or kind of the outstanding shares of
Common Stock, or of any stock or other securities or property into which such
Common Stock shall have been changed, or for which it shall have been exchanged,
then if the Committee shall determine that such change equitably requires an
adjustment in any outstanding Award theretofore granted or which may be granted
under the Plan, such adjustment shall be made in accordance with such
determination. Any adjustment in Incentive Stock Options under this Section 17
shall be made only to the extent not constituting a “modification” within the
meaning of Section 424(h)(3) of the Code, and any adjustments under this Section
17 shall be made in a manner which does not adversely affect the exemption
provided pursuant to Rule 16b-3 or otherwise result in a violation of Section
409A of the Code. Further, with respect to Awards intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, such
adjustments or substitutions shall be made only to the extent that the Committee
determines that such adjustments or substitutions may be made without causing
the Corporation to be denied a tax deduction on account of Section 162(m) of the
Code.
(b)    Notice of any adjustment shall be given by the Corporation to each
Grantee with an Award which shall have been so adjusted and such adjustment
(whether or not such notice is given) shall be effective and binding for all
purposes of the Plan.

-21-





--------------------------------------------------------------------------------



(c)    Fractional shares resulting from any adjustment of Awards pursuant to
this Section 17 may be settled in cash or otherwise as the Committee may
determine.
(d)    Notwithstanding the above, in the event of any of the following: (i) the
Corporation is merged or consolidated with another corporation or entity and, in
connection therewith, consideration is received by stockholders of the
Corporation in a form other than stock or other equity interests of the
surviving entity or outstanding Awards are not to be assumed upon consummation
of the proposed transaction; (ii) all or substantially all of the assets of the
Corporation are acquired by another person; (iii) the reorganization or
liquidation of the Corporation; or (iv) the Corporation shall enter into a
written agreement to undergo an event described in clause (i), (ii) or (iii)
above, then the Committee may, in its discretion and upon at least 10 days’
advance notice to the affected persons, cancel any outstanding Awards and cause
the holders thereof to be paid, in cash, stock or other property, or any
combination thereof, the value of such Awards based upon the price per share of
Common Stock received or to be received by other stockholders of the Corporation
in the event. The terms of this Section 17 may be varied by the Committee in any
particular Award Agreement. In addition, in the event of a Change in Control,
the Committee may in its discretion and upon at least 10 days’ advance notice to
the affected persons, cancel any outstanding Awards and pay to the holders
thereof, in cash, stock or other property, or any combination thereof, the value
of such Awards based upon the price per share of Common Stock received or to be
received by other stockholders of the Corporation in the event.
18.    SECURITIES ACTS REQUIREMENTS.
(a)    No Option granted pursuant to the Plan shall be exercisable in whole or
in part, and the Corporation shall not be obligated to sell any shares of Common
Stock subject to any such Option, if such exercise and sale or issuance would,
in the opinion of counsel for the Corporation, violate the Securities Act or
other Federal or state statutes having similar requirements, as they may be in
effect at that time; and each Option shall be subject to the further requirement
that, at any time that the Committee shall determine, in their respective
discretion, that the listing, registration or qualification of the shares of
Common Stock subject to such Option under any securities exchange requirements
or under any applicable law, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of, or in connection
with, the granting of such Option or the issuance of shares thereunder, such
Option may not be exercised or issued, as the case may be, in whole or in part
unless such listing, registration, qualification, consent or approval shall have
been effected or obtained free of any conditions not acceptable to the
Committee.
(b)    As a condition to the issuance of any Award that may be settled in shares
of Common Stock under the Plan, the Committee may require the Grantee to furnish
a written representation that he or she is acquiring such Award for investment
and not with a view to distribution of the shares to the public and a written
agreement restricting the transferability of the shares of such Award, and may
affix a restrictive legend or legends on the face of the certificate
representing such shares. Such representation, agreement and/or legend shall be
required only in cases where in the opinion of the Committee and counsel for the
Corporation, it is necessary to enable the Corporation to comply with the
provisions of the Securities Act or other Federal or state statutes having
similar requirements, and any stockholder who gives such representation and
agreement shall be released from it and the legend removed at such time as the
shares to which they

-22-





--------------------------------------------------------------------------------



applied are registered or qualified pursuant to the Securities Act or other
Federal or state statutes having similar requirements, or at such other time as,
in the opinion of the Committee and counsel for the Corporation, the
representation and agreement and legend cease to be necessary to enable the
Corporation to comply with the provisions of the Securities Act or other Federal
or state statutes having similar requirements.
19.    DISQUALIFYING DISPOSITIONS. Any Grantee who shall make a “disposition”
(as defined in Section 424 of the Code) of all or any portion of shares of
Common Stock acquired upon exercise of an Incentive Stock Option within two
years from the Date of Grant of such Incentive Stock Option or within one year
after the issuance of the shares of Common Stock acquired upon exercise of such
Incentive Stock Option shall be required to immediately advise the Corporation
in writing as to the occurrence of the sale and the price realized upon the sale
of such shares of Common Stock.
20.    COMPLIANCE WITH SECTION 162(m) OF THE CODE.
(a)    The Committee shall have the authority, at the time of grant of any Award
described in this Plan (other than Options and Stock Appreciation Rights granted
with an exercise price or grant price, as the case may be, equal to or greater
than the Fair Market Value per share of Stock on the date of grant), to
designate such Award as a “Performance Compensation Award” in order to qualify
such Award as “performance-based compensation” under Section 162(m) of the Code.
(b)    The Committee will, in its sole discretion, designate within the first 90
days of a Performance Period (or, if longer or shorter, within the maximum
period allowed under Section 162(m) of the Code) which Grantees will be eligible
to receive Performance Compensation Awards in respect of such Performance
Period. However, designation of a Grantee eligible to receive an Award hereunder
for a Performance Period shall not in any manner entitle the Grantee to receive
payment in respect of any Performance Compensation Award for such Performance
Period. The determination as to whether or not such Grantee becomes entitled to
payment in respect of any Performance Compensation Award shall be decided solely
in accordance with the provisions of this Section 20. Moreover, designation of a
Grantee eligible to receive an Award hereunder for a particular Performance
Period shall not require designation of such Grantee eligible to receive an
Award hereunder in any subsequent Performance Period and designation of one
person as a Grantee eligible to receive an Award hereunder shall not require
designation of any other person as a Grantee eligible to receive an Award
hereunder in such period or in any other period.
(c)    With regard to a particular Performance Period, the Committee shall have
full discretion to select the length of such Performance Period, the type(s) of
Performance Compensation Awards to be issued, the Performance Criteria that will
be used to establish the Performance Goal(s), the kind(s) and/or level(s) of the
Performance Goals(s) that is (are) to apply to the Corporation and the
Performance Formula. Within the first 90 days of a Performance Period (or, if
longer or shorter, within the maximum period allowed under Section 162(m) of the
Code), the Committee shall, with regard to the Performance Compensation Awards
to be issued for such Performance Period, exercise its discretion with respect
to each of the matters enumerated in the immediately preceding sentence of this
Section 20(c) and record the same in writing.
(d)    Payment of Performance Compensation Awards.

-23-





--------------------------------------------------------------------------------



(i)    Unless otherwise provided in the applicable Award Agreement, a Grantee
must be employed by the Corporation on the last day of a Performance Period to
be eligible for payment in respect of a Performance Compensation Award for such
Performance Period.
(ii)    A Grantee shall be eligible to receive payment in respect of a
Performance Compensation Award only to the extent that: (A) the Performance
Goals for such period are achieved; and (B) the Performance Formula as applied
against such Performance Goals determines that all or some portion of such
Grantee’s Performance Compensation Award has been earned for the Performance
Period.
(iii)    Following the completion of a Performance Period, the Committee shall
review and certify in writing whether, and to what extent, the Performance Goals
for the Performance Period have been achieved and, if so, calculate and certify
in writing that amount of the Performance Compensation Awards earned for the
period based upon the Performance Formula. The Committee shall then determine
the actual size of each Grantee’s Performance Compensation Award for the
Performance Period and, in so doing, may apply Negative Discretion in accordance
with Section 20(d)(iv) hereof, if and when it deems appropriate.
(iv)    In determining the actual size of an individual Performance Compensation
Award for a Performance Period, the Committee may reduce or eliminate the amount
of the Performance Compensation Award earned under the Performance Formula in
the Performance Period through the use of Negative Discretion if, in its sole
judgment, such reduction or elimination is appropriate. The Committee shall not
have the discretion to (A) grant or provide payment in respect of Performance
Compensation Awards for a Performance Period if the Performance Goals for such
Performance Period have not been attained; or (B) increase a Performance
Compensation Award above the maximum amount payable under Section 20(d)(vi) of
the Plan.
(v)    Performance Compensation Awards granted for a Performance Period shall be
paid to Grantees as soon as administratively practicable following completion of
the certifications required by this Section 20.
(vi)    Subject to the adjustment provisions of Section 17, notwithstanding any
provision contained in this Plan to the contrary, the maximum Performance
Compensation Award payable to any one Grantee under the Plan for a Performance
Period is 1,250,000 shares of Common Stock or, in the event such Performance
Compensation Award is paid in cash, the equivalent cash value thereof on the
first or last day of the Performance Period to which such Award relates, as
determined by the Committee. Furthermore, any Performance Compensation Award
that has been deferred shall not (between the date as of which the Award is
deferred and the payment date) increase (A) with respect to Performance
Compensation Award that is payable in cash, by a measuring factor for each
fiscal year greater than a reasonable rate of interest set by the Committee or
(B) with respect to a Performance Compensation Award that is payable in shares
of Common Stock, by an amount greater than the appreciation of a share of Common
Stock from the date such Award is deferred to the payment date.

-24-





--------------------------------------------------------------------------------



21.    WITHHOLDING OBLIGATIONS. To the extent provided by the terms of an Award
Agreement and subject to the discretion of the Committee, the Grantee may
satisfy any federal, state or local tax withholding obligation relating to the
exercise or acquisition of Common Stock under an Award by any of the following
means (in addition to the Corporation’s right to withhold from any compensation
paid to the Grantee by the Corporation) or by a combination of such means: (a)
tendering a cash payment; (b) authorizing the Corporation to withhold shares of
Common Stock from the shares of Common Stock otherwise issuable to the Grantee
as a result of the exercise or acquisition of Common Stock under the Award,
provided, however, that no shares of Common Stock are withheld with a value
exceeding the minimum amount of tax required to be withheld by law; or (c)
delivering to the Corporation previously owned and unencumbered shares of Common
Stock of the Corporation.
22.    AMENDMENT OF THE PLAN AND AWARDS.
(a)    The Board may at any time and from time to time alter, amend, suspend, or
terminate the Plan in whole or in part. However, except as provided in Section
17 relating to adjustments upon changes in Common Stock and Section 22(c), no
amendment shall be effective unless approved by the stockholders of the
Corporation to the extent stockholder approval is necessary to satisfy any
applicable law or securities exchange listing requirements. At the time of such
amendment, the Board shall determine, upon advice from counsel, whether such
amendment will be contingent on stockholder approval.
(b)    The Board may, in its sole discretion, submit any other amendment to the
Plan for stockholder approval, including, but not limited to, amendments to the
Plan intended to satisfy the requirements of Section 162(m) of the Code and the
regulations thereunder regarding the exclusion of performance-based compensation
from the limit on corporate deductibility of compensation paid to certain
executive officers.
(c)    It is expressly contemplated that the Board may amend the Plan in any
respect the Board deems necessary or advisable to provide eligible Employees
with the maximum benefits provided or to be provided under the provisions of the
Code and the regulations promulgated thereunder relating to Incentive Stock
Options or to the nonqualified deferred compensation provisions of Section 409A
of the Code and/or to bring the Plan and/or Awards granted under it into
compliance therewith.
(d)    Notwithstanding the foregoing, no amendment to or termination of the Plan
shall affect adversely any of the rights of any Grantee, without such Grantee’s
consent in writing. All changes described in this paragraph are at the sole
discretion of the Board, may be made at any time, and may have a retroactive
effective date.
(e)    The Board at any time, and from time to time, may amend the terms of any
one or more Awards; provided, however, that the Board may not effect any
amendment which would otherwise constitute an impairment of the rights under any
Award unless (a) the Corporation requests the consent of the Grantee and (b) the
Grantee consents in writing.

-25-





--------------------------------------------------------------------------------



23.    GENERAL PROVISIONS.
(a)    No Employment or Other Service Rights. Nothing in the Plan or any
instrument executed or Award granted pursuant thereto shall confer upon any
Grantee any right to continue to serve the Corporation or an Affiliate in the
capacity in effect at the time the Award was granted or shall affect the right
of the Corporation or an Affiliate to terminate (i) the employment of an
Employee with or without notice and with or without Cause, (ii) the service of a
Consultant pursuant to the terms of such Consultant’s agreement with the
Corporation or an Affiliate or (iii) the service of a Director pursuant to the
Bylaws of the Corporation or an Affiliate, and any applicable provisions of the
corporate law of the state in which the Corporation or the Affiliate is
incorporated, as the case may be.
(b)    Section 409A of the Code. If the Board (or its delegate) determines in
its discretion that an Award is determined to be “nonqualified deferred
compensation” subject to Section 409A of the Code, and that Grantee is a
“specified employee” as defined in Section 409A(a)(2)(B)(i) of the Code and the
regulations and other guidance issued thereunder, then the exercise or
distribution of such Award upon a separation from service may not be made before
the date which is six months after the date the Grantee separates from service
with the Corporation or any of its Affiliates. Notwithstanding any other
provision contained herein, terms such as “termination of service,” “termination
of employment” and “termination of engagement” shall mean a “separation from
service” within the meaning of Section 409A of the Code, to the extent any
exercise or distribution hereunder could be deemed “non-qualified deferred
compensation” for purposes thereof.
(c)    Section 16. It is the intent of the Corporation that the Plan satisfy,
and be interpreted in a manner that satisfies, the applicable requirements of
Rule 16b-3 so that Grantees will be entitled to the benefit of Rule 16b-3, or
any other rule promulgated under Section 16 of the Exchange Act, and will not be
subject to short-swing liability under Section 16 of the Exchange Act.
Accordingly, if the operation of any provision of the Plan would conflict with
the intent expressed in this Section 23(c), such provision to the extent
possible shall be interpreted and/or deemed amended so as to avoid such
conflict.
(d)    Section 162(m). To the extent the Committee issues any Award that is
intended to be exempt from the application of Section 162(m) of the Code, the
Committee may, without stockholder or grantee approval, amend the Plan or the
relevant Award Agreement retroactively or prospectively to the extent it
determines necessary in order to comply with any subsequent clarification of
Section 162(m) of the Code required to preserve the Corporation’s Federal income
tax deduction for compensation paid pursuant to any such Award.
24.    CHANGES IN LAW. The Board may amend the Plan and any outstanding Awards
granted thereunder in such respects as the Board shall, in its sole discretion,
deem advisable in order to incorporate in the Plan or any such Awards any new
provision or change designed to comply with or take advantage of requirements or
provisions of the Code or any other statute, or Rules or Regulations of the
Internal Revenue Service or any other Federal or state governmental agency
enacted or promulgated after the adoption of the Plan.

-26-





--------------------------------------------------------------------------------



25.    LEGAL MATTERS.
(a)    Every right of action by or on behalf of the Corporation or by any
stockholder against any past, present or future member of the Board, officer or
employee of the Corporation arising out of or in connection with this Plan
shall, irrespective of the place where such action may be brought and
irrespective of the place of residence of any such Grantee, cease and be barred
by the expiration of three years from whichever is the later of (i) the date of
the act or omission in respect of which such right of action arises, or (ii) the
first date upon which there has been made generally available to stockholders an
annual report of the Corporation and a proxy statement for the Annual Meeting of
Stockholders following the issuance of such annual report, which annual report
and proxy statement alone or together set forth, for the related period, the
aggregate number of shares for which Awards were granted; and any and all rights
of action by any employee or executive of the Corporation (past, present or
future) against the Corporation arising out of or in connection with this Plan
shall, irrespective of the place where such action may be brought, cease and be
barred by the expiration of three years from the date of the act or omission in
respect of which such right of action arises.
(b)    This Plan and all determinations made and actions taken pursuant hereto
shall be governed by the law of Delaware, applied without giving effect to any
conflicts-of-law principles, and construed accordingly.
26.    ELECTRONIC DELIVERY AND ACCEPTANCE. The Corporation may, in its sole
discretion, deliver any documents related to the Award by electronic means. To
participate in the Plan, a Grantee consents to receive all applicable
documentation by electronic delivery and through an on-line (and/or voice
activated) system established and maintained by the Corporation or a third party
vendor designated by the Corporation.
27.    TERMINATION OR SUSPENSION OF THE PLAN. The Plan shall terminate on the
earliest of (a) the tenth anniversary of the Effective Date or (b) such earlier
time as the Board may determine. No Award shall be granted pursuant to the Plan
after such date, but Awards theretofore granted may extend beyond that date. The
Board may suspend or terminate the Plan at any earlier date pursuant to Section
22(a) hereof. No Awards may be granted under the Plan while the Plan is
suspended or after it is terminated. Unless the Corporation determines to submit
Section 20 of the Plan and the definition of “Performance Goal” and “Performance
Criteria” to the Corporation’s stockholders at the first stockholder meeting
that occurs in the fifth year following the year in which the Plan was last
approved by stockholders (or any earlier meeting designated by the Board), in
accordance with the requirements of Section 162(m) of the Code, and such
stockholder approval is obtained, then no further Performance Compensation
Awards shall be made to Covered Employees under Section 20 after the date of
such annual meeting, but the Plan may continue in effect for Awards to Grantees
not in accordance with Section 162(m) of the Code.



-27-



